DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on June 27, 2022.
The application has been amended as follows:
In The Claims
 Claim 12, in line 6, “the synchronization signal set” has been replaced with --a synchronization signal set--.
Allowable Subject Matter
Claims 1-18, 21, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest switching the pattern of the plurality of synchronization signals (SSB) to a different pattern in response to an occurrence of a predetermined condition wherein the plurality of synchronization signals being associated for inter-device communication between different terminal devices, as specified in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Choi et al (US 2020/0045664 A1) discloses sidelink SSB communication based on beamforming.
Astrom et al (US 2018/0376454 A1) discloses transmission of OBI with SSB.
Si et al (US 2019/0028244 A1) discloses enhanced SSB transmission.
Harada et al (US 2019/0037609 A1) discloses synchronization signal reception.
Park et al (US 2016/0095074 A1) discloses synchronization procedure and resource control method in D2D system.
Kim et al (US 2019/0313351 A1) discloses establishing synchronization in wireless system.
Akkarakaran et al (US 2018/0287840 A1) discloses synchronization signaling supporting multiple waveforms.
Zhang et al (US 2019/0261315 A1) discloses waveform indicator.
Si et al (US 2018/0167946 A1) discloses broadcasting SSB.
Islam et al (US 2019/0090210 A1) discloses signaling SSB patterns.
Nangia et al (US 2019/0053174 A1) discloses SSB positions.
Abedini et al (US 2018/0352524 A1) discloses enabling synchronization among ANs.
Nguyen, Phong (WO 2019/016987 A1) discloses beam configuration for SSB transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472